Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopened after the filing of an Appeal brief

In view of the Appeal Brief filed on 24 August 2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
Response to Amendment
Applicant’s amendments to the claims filed on 10/30/2020 are acknowledged. According to the Amendments to the claims, claim 10 were previously cancelled.  Accordingly, claims 1-9 and 11-14 are pending in the application.  An action on the merits for claims 1-9 and 11-14 are as follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 9,627,722 B1) in view of Frentzel et al. (US 5,993,698).
Regarding Independent Claim 1, Fan et al. disclose a positive temperature coefficient composition comprising:
a) a polymer material (a polymer, Col 2 L 37);
c) from 4.5 to 8% by weight of an electronically conductive filler (5% by weight of a conductive material, Col 2 L 38); 
Fan et al. disclose the invention substantially as claimed and as discussed above; except the positive temperature coefficient composition comprising: a) a semi-crystalline polymer material; b) at least one binder; and d) a solvent.
Frentzel et al. further teach a positive temperature coefficient composition (a PTC resistor composition, Col 1 line 66) comprising: a) a semi-crystalline polymer material (semi-crystalline polymer, Col 2 L 2); b) at least one binder (a binder resin, Col 1 L 67); and d) a solvent (solvent material, Col 2 L 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fan et al. with Frentzel et al.’s further teaching of the positive temperature coefficient composition comprising: a) a semi-crystalline polymer material; b) at least one binder; and d) a solvent; because Frentzel et al. teach, in Col 2 line42-54, of providing an excellent positive temperature coefficient composition with an insoluble semi-crystalline polymer, exhibit significant volume increases via phase transitions at certain temperatures, and they also utilize a special side-chain technology, which enables these polymers to have the unique capability of "off-on" control, i.e., a "temperature switch". 
Regarding Claims 2, 4-5, 7, 9 and 11-14, Fan et al. in view of Frentzel et al. teach the invention as claimed and as discussed above; Frentzel et al. further teach:
Claim 2, wherein said semi-crystalline material is selected from the group consisting of polyethylene, polypropylene, polyvinyls, nylon, polyethylene terephthalate, polybutylene terephthalate, polyoxymethylene, natural polymers, refined hydrocarbon waxes and mixtures thereof (a vinyl polymer, Col 3 line 35); 
Claim 4, wherein said composition comprises a semi-crystalline material from 0.5 to 70% by weight of the total composition (0.5 to about 70% by weight of a temperature activatable semi crystalline polymer, Col 2 line 1); 
Claim 5, wherein said at least one binder is selected from the group consisting of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, halogenated vinyl polymers, vinylidene polymers, polyamide copolymers, phenoxy resins, polyethers, polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof (phenoxy resin or polyester resin, Col 10 line 36); 
Claim 7, wherein said composition comprises at least one binder from 0.5 to 8.5% by weight of the total weight of the composition (about 3% by weight of a binder, Col 1 line 35); 
Claim 9, wherein said electronically conductive filler is selected from the group consisting of silver, nickel, carbon, carbon black, graphite, graphene, copper, silver coated copper, silver coated graphite, gold, platinum, aluminum, iron, zinc, cobalt, lead, tin alloys and mixtures thereof (of silver, graphite, nickel and aluminum, Col 2 line 8); 
Claim 11, wherein said solvent is selected from the group consisting of ketones, esters, glycol esters, glycol ethers and mixtures thereof (Diethylene Glycol Monoethyl Ether Acetate, Col 8 line 6); 
Claim 12, wherein said composition comprises solvent from 5 to 80% by weight of the total weight of the composition (about 0.01% to about 80% by weight of solvent material, Col 2 line 9); 
Claim 13, wherein said composition is formulated as an ink, an adhesive, a film, a tape or a hotmelt (thick film ink, Col 4 line 6); 
Claim 14, an article comprising a positive temperature coefficient composition according to claim1, wherein said article is selected from the group consisting of self-controlled heaters, over-current protection devices, air conditioning units, defogging, defreezing, de-icing devices, and snow-removal devices, or said article is an automotive application selected from the group consisting of heated seats, heated mirrors, heated windows, heated steering wheels, circuit protection devices, perfume dispensers, and sensors (be used in applications such as deicing heaters, Col 10 line 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fan et al. with Frentzel et al.’s further teaching of Claims 2, 4-5, 7, 9 and 11-14; because Frentzel et al. teach, in Col 2 line42-54, of providing an excellent positive temperature coefficient composition with an insoluble semi-crystalline polymer, exhibit significant volume increases via phase transitions at certain temperatures, and they also utilize a special side-chain technology, which enables these polymers to have the unique capability of "off-on" control, i.e., a "temperature switch".
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 9,627,722 B1) in view of Frentzel et al. (US 5,993,698) as applied to Claim 1, further in view of Castellani et al. (US 2008/0304797 A1).  
Regarding Claim 3, Fan et al. in view of Frentzel et al. teach the invention as claimed and as discussed above; except wherein said semi-crystalline material has a melt enthalpy greater than 150 J/g, measured according to ASTM E793; 
Castellani et al. teach a semi-crystalline material (polyethylene, [0047]) has a melt enthalpy greater than 150 J/g (a melt enthalpy of 200J/g, Claim 69). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fan et al. in view of Frentzel et al. with Castellani’s further teaching of wherein said semi-crystalline material has a melt enthalpy greater than 150 J/g, measured according to ASTM E793 because Castellani teaches, in Para. [0008], of providing a coating material deposited on a cable for protective purposes, to preventing the damages of the transmission element due to mechanical stresses during manufacturing, installation and user.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 9,627,722 B1) in view of Frentzel et al. (US 5,993,698) as applied to Claim 1, further in view of Wada (US 4,293,514).  
Regarding Claims 6 and 8, Fan et al. in view of Frentzel et al. teach the invention as claimed and as discussed above; Frentzel et al. further teach Claim 6 at least one binder is selected from the group consisting of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, halogenated vinyl polymers, vinylidene polymers, polyamide copolymers, phenoxy resins, polyethers, polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof (phenoxy resin or polyester resin, Col 10 line 36) and Claim 8 the binder from 1 to 10% by weight of the total weight of the composition (about 3% by weight of a binder, Col 1 line 35);
Fan et al. in view of Frentzel et al. teach the invention as claimed and as discussed above; except  Claim 6, wherein said composition comprises at least two binders, wherein the first binder is selected from the group consisting of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, halogenated vinyl polymers, vinylidene polymers, polyamide copolymers, phenoxy resins, polyethers, polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof, and wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, poly vinyl alcohol, ethylene alkyl acrylate copolymers and mixtures thereof; Claim 8, wherein said composition comprises at least two binders from 1 to 10% by weight of the total weight of the composition.  
Wada further teaches Claim 6, a composition comprises at least two binders (at least two kinds of organic binders, Col 4 line 38), wherein the first binder is selected from the group consisting of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, halogenated vinyl polymers, vinylidene polymers, polyamide copolymers, phenoxy resins, polyethers (a high molecular weight polyether, Col 8 line 24), polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof, and wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, poly vinyl alcohol (polyvinyl alcohol, Col 8 line 26), ethylene alkyl acrylate copolymers and mixtures thereof; Claim 8, wherein said composition comprises at least two binders from 1 to 10% by weight of the total weight of the composition (4 parts by weight of a high molecular weight polyether, and 5 parts by weight of a 35 aqueous solution of polyvinyl alcohol, Col 8 lines 23-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fan et al. in view of Frentzel et al. with Wada’s further teaching of Claim 6, wherein said composition comprises at least two binders, wherein the first binder is selected from the group consisting of thermoplastic polyurethanes, polyesters, polyacrylates, polysiloxanes, halogenated vinyl polymers, vinylidene polymers, polyamide copolymers, phenoxy resins, polyethers, polyketones, polyvinyl butyral, polyvinyl pyrrolidone, polyacrylates and mixtures thereof, and wherein the second binder is selected from the group consisting of ethylene vinyl acetate polymers, poly vinyl alcohol, ethylene alkyl acrylate copolymers and mixtures thereof; Claim 8, wherein said composition comprises at least two binders from 1 to 10% by weight of the total weight of the composition; because Wada teaches, in Col 8 lines 35-37, of providing an excellent formability of the resulting green mass and an excellent properties of the resulting fired honeycomb structural body.
Response to Arguments
Applicant’s arguments filed 08/24/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to Claims 1-9 and 11-14 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761